Name: 2008/382/EC: Council Decision of 14 May 2008 appointing two Italian members and an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-05-21

 21.5.2008 EN Official Journal of the European Union L 131/13 COUNCIL DECISION of 14 May 2008 appointing two Italian members and an Italian alternate member of the Committee of the Regions (2008/382/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two seats as members of the Committee of the Regions have fallen vacant as a result of the resignations of Mr Bruno MARZIANO and Mr Paolo FONTANELLI. A seat as an alternate member of the Committee has fallen vacant as a result of the resignation of Mr CARRAZZA, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, ending on 25 January 2010: (a) as members:  Mr Graziano MILIA, Presidente della Provincia di Cagliari (change of position),  Mr Leonardo DOMENICI, Sindaco del comune di Firenze; and (b) as an alternate member:  Mr Giuseppe VARACALLI, Consigliere comunale del Comune di Gerace. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 14 May 2008. For the Council The President A. BAJUK (1) OJ L 56, 25.2.2006, p. 75.